COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


 LAZY R RANCH, L.P.; HELEN A.                  §
 MCDANIEL, Individually, and as Trustee
 of the HELEN WILLIAMS INTER                   §
 VIVOS TRUST, and as General Partner of
 LAZY R RANCH, L.P; and JOSEPH                 §              No. 08-13-00281-CV
 WILLIAMS, Individually, and as Trustee
 of the HELEN WILLIAMS INTER                   §                 Appeal from the
 VIVOS TRUST,
                                               §           109th Judicial District Court
                  Appellants,
                                               §            of Winkler County, Texas
 v.
                                               §                  (TC# 15,727)
 EXXONMOBIL CORPORATION,
                                               §
                  Appellee.
                                               §
                                       OPINION

       In this groundwater pollution case, Appellant land owners seek reversal of a take-nothing

summary judgment granted in favor of ExxonMobil Corporation (“ExxonMobil”) on claims for

injunctive relief against purportedly imminent and irreparable hydrocarbon contamination of

subsurface land, groundwater, and a nearby aquifer. We reverse and remand.

                                      BACKGROUND

                                       Factual History

       Appellants own 20,000 acres of land spread across Ector, Crane, Ward, and Winkler

counties known as the Lazy R Ranch.        Relevant to this appeal are five areas of concern
(“AOCs”) within ranch boundaries: the ExxonMobil Pipeline Company Tank Farm (“AOC No.

1”); ExxonMobil/Aghorn YA Tank Battery No. 7 (“AOC No. 2”); the ExxonMobil Abandoned

Tank Battery Northeast (“AOC No. 3”); the ExxonMobil Abandoned Tank Battery Northwest

(“AOC No. 4”); and ExxonMobil/Aghorn Tank Battery No. 19 (“AOC No. 5”). ExxonMobil

Corporation owned, operated, and maintained exclusive control over AOC Nos. 2 through 5 until

June 1, 2008, when Aghorn Energy bought out ExxonMobil’s lease.1 Prior to the lease transfer,

ExxonMobil Corporation had abandoned AOC Nos. 3 and 4.

         Appellants maintain that on or about March 31, 2009, they first discovered that benzene

and other hydrocarbons had leached into subsurface soil and groundwater located at the five

AOC sites, including the four under ExxonMobil’s exclusive control. ExxonMobil disputes that

Appellants actually discovered contamination on this date. In deposition, Appellant Helen A.

McDaniel testified that she had seen numerous, “obvious” surface spills throughout the years on

the ranch and that the land looked like an oilfield. However, she also maintained in an affidavit

that ExxonMobil representatives told her they would clean up any spills and would inform her of

any major spills.

         Appellants retained environmental expert Jerry D. Nickell, Sr., to assess the source and

extent of contamination. Nickell’s report indicates that he found hydrocarbon contamination in

the soil at all four AOC sites controlled by ExxonMobil in amounts that exceed both Tier 1

Protective Concentration Levels administratively set pursuant to the Texas Commission on

Environmental Quality’s (“TCEQ”) Texas Risk Reduction Program, as well as levels set by the

Railroad Commission of Texas (“the Railroad Commission”). Nickell also found hydrocarbon

groundwater contamination and a plume of free-phase crude oil on the groundwater table at AOC


1
 ExxonMobil Pipeline Company, an entity separate from ExxonMobil Corporation, owned and operated AOC
No. 1. The pipeline company appeared as a defendant in the trial court but is no longer a party to this appeal.

                                                         2
No. 4.

         Nickell predicted that if the land is left in its current state, hydrocarbon pollution will

continue to migrate through currently uncontaminated soil and groundwater and could

potentially pollute an aquifer located underneath the ranch. Nickell characterized the harm from

this contamination as being irreparable because contaminated groundwater and aquifers cannot

be reasonably restored to their natural state following contamination.                      He also stated that

immediate action was needed to remove the source of the contamination in order to preserve the

integrity of uncontaminated soil, groundwater, and the aquifer.

                                              Procedural History

         Appellants filed suit in October 2009, and amended their petition on February 8, 2013. In

their live pleadings, Appellants brought claims for injunctive relief;2 negligence and negligence

per se; trespass; nuisance and nuisance per se; breach of contract and implied covenants; and

attorney’s fees and court costs.

         ExxonMobil twice moved for hybrid summary judgment.                           The trial court denied

ExxonMobil’s initial hybrid motion for summary judgment. ExxonMobil then filed a second

hybrid motion for summary judgment, arguing (1) that Appellants’ claims were time-barred by

the statute of limitations, (2) Appellants were not entitled to the $6,305,370.00 in remediation

damages they requested because the most they could claim was diminution value of the land, and

(3) Appellants failed to provide evidence of property value diminution. Appellants countered

that the statute of limitations did not apply because they sought to enjoin a continuing nuisance,

ExxonMobil failed to establish a date of claim accrual; and, alternatively, limitations had been


2
  Although Appellants framed their request for injunctive relief as a “claim” and both parties treat it as a distinct
cause of action, we note that a mandatory injunction is not an independent cause of action, but a remedy. See
Walton v. Phillips Petroleum Co., 65 S.W.3d 262, 276 (Tex.App.--El Paso 2001, pet. denied), abrogated on other
grounds by In re Estate of Swanson, 130 S.W.3d 144 (Tex.App.--El Paso 2003, no pet.)

                                                         3
tolled by the discovery rule or the fraudulent concealment doctrine. Appellants also noted the

damages request that ExxonMobil complained of no longer appeared in the amended pleadings

at the time ExxonMobil filed its second motion for summary judgment.

       Following a hearing, the trial court issued a general order granting ExxonMobil’s second

hybrid motion for summary judgment without specifying upon which grounds its judgment

rested. It is this order that Appellants seek to reverse.

                                           DISCUSSION

       Appellants challenge the trial court’s grant of summary judgment on two grounds. In

Issue One, they contend that their claims for equitable relief were not time-barred by the statute

of limitations, since either the contamination was a continuing nuisance not subject to limitations

or, alternatively, ExxonMobil failed to establish dates of accrual for all claims as a matter of law.

Appellants also argue that any limitations were tolled under the discovery rule or the fraudulent

concealment doctrine. In Issue Two, Appellants assert that they are specifically entitled by

statute to seek injunctive relief against ExxonMobil, contrary to ExxonMobil’s assertion before

this Court that Appellants are only entitled to seek diminution damages for contamination that

has already occurred. We address these issues in reverse order, beginning with Issue Two before

moving on to Issue One.

                                         Standard of Review

       We review summary judgment grants de novo. Merriman v. XTO Energy, Inc., 407
S.W.3d 244, 248 (Tex. 2013). When a party moves for hybrid summary judgment, we generally

address the no-evidence grounds first before turning, if necessary, to the traditional grounds. Id.

However, in determining whether a movant has actually presented a hybrid motion for summary

judgment, we look to motion’s substance and not its title. See id. Since, as we explain below,



                                                   4
the only actual dispute in this case concerns an affirmative defense ExxonMobil raised on

summary judgment, and since an affirmative defense may only be raised in a traditional motion

for summary judgment and not a no-evidence motion, see Killam Ranch Props., Ltd. v. Webb

County, 376 S.W.3d 146, 157-58 (Tex.App.--San Antonio 2012, pet. denied), we set out and

apply the traditional standard here.

       A movant must show there is no genuine issue of material fact and it is entitled to

judgment as a matter of law to receive summary judgment. TEX.R.CIV.P. 166a(c). We take as

true all evidence favorable to the non-movant, and we indulge every reasonable inference and

resolve any doubts in the non-movant’s favor. Valence Operating Co. v. Dorsett, 164 S.W.3d
656, 661 (Tex. 2005). “A defendant moving for summary judgment on the affirmative defense

of limitations has the burden to conclusively establish that defense. When the plaintiff pleads the

discovery rule as an exception to limitations, the defendant must negate that exception as well.”

Velsicol Chem. Corp. v. Winograd, 956 S.W.2d 529, 530 (Tex. 1997). Where a nonmovant

presents any evidence that would prevent the movant from conclusively establishing each

element of its affirmative defense as a matter of law, summary judgment must be denied. Molina

v. Alvarado, 441 S.W.3d 578, 581-82 (Tex.App.--El Paso 2014, pet. filed); Eslon Thermoplastics

v. Dynamic Sys., Inc., 49 S.W.3d 891, 896 (Tex.App.--Austin 2001, no pet.)(genuine issue of

material fact raised on any element of defense precludes summary judgment).

                                                I.

                               PROPRIETY OF EQUITABLE RELIEF

       In Issue Two, Appellants maintain the trial court erred in granting summary judgment

because they were specifically entitled to seek a mandatory injunction by statute. In its reply

brief before this Court, ExxonMobil contends that Appellants are not entitled to the injunction



                                                5
because they have an adequate remedy at law—monetary damages for remediation of land that

has already been contaminated. Further, without citing direct authority, ExxonMobil also argues

that the trial court correctly granted summary judgment against the injunctive relief claim

because the trial court cannot order ExxonMobil to comply with an injunction projected to cost

more than remediation damages, which is the only proper measure of relief in this case.

        We decline to reach the merits of these arguments because Appellee ExxonMobil never

presented them—or any argument on the propriety of injunctive relief—to the trial court in

writing as required by TEX.R.CIV.P. 166a(c). Instead, ExxonMobil moved for hybrid summary

judgment on three grounds. Ground No. 1 pertained to the statute of limitations. Grounds No. 2

and 3 pertain to whether Appellants were entitled to damages and, if so, how much. Specifically,

ExxonMobil set out the methods of calculating damages where injuries were permanent or

temporary, noted that both methods ultimately hinged on the diminution value of Appellants’

property, and then asserted it was entitled to summary judgment because Appellants provided no

evidence on the issue of diminution value to sustain a damages award.

        However, Appellants deleted their claim for damages from their pleadings before

ExxonMobil moved for summary judgment. Appellants’ live pleadings at the time of summary

judgment requested only equitable relief. In essence, in Grounds No. 2 and 3, ExxonMobil

moved for summary judgment on a moot point. Based on our review of the reporter’s record,

counsel acknowledged that Appellants pleaded out the damages request, and he appeared to raise

the injunction propriety argument orally at the summary judgment hearing. This is not enough to

allow the trial court to rule on this point or to allow us to consider it on appeal.

        “Both parties to a summary judgment must present all arguments, in writing, to the trial

court.” Johannes v. Ace Transp., Inc., 346 S.W.3d 640, 643 (Tex.App.--El Paso 2009, no



                                                   6
pet.)[Emphasis added].    Because Grounds No. 2 and 3 of ExxonMobil’s written summary

judgment motion dealt with a moot point on damages, and because ExxonMobil failed to present

their argument against equitable relief in writing as required by the Rules of Civil Procedure,

ExxonMobil’s injunction complaints were never properly before the trial court, and as such the

trial court’s judgment could not have rested on any of those grounds.

       Issue Two is sustained.

                                                II.

                                   STATUTE OF LIMITATIONS

       We next turn to the remaining ground on which ExxonMobil moved for summary

judgment: the affirmative defense of limitations. In Issue One, Appellants contend that the

statute of limitations does not bar their claims for several reasons. First, with respect to the

nuisance claims, the statute of limitations does not apply, since Appellants are seeking to abate a

continuing nuisance, i.e., the spreading benzene and hydrocarbon contamination.           Second,

Appellants maintain their claim for breach of contract falls within the statute of limitations

because ExxonMobil actually breached the contract within four years of this suit’s inception.

Third, with respect to all other remaining claims, and in the event the Court finds limitations are

applicable to the nuisance claims, ExxonMobil as the proponent of the affirmative defense of

limitations bore the burden of proving date of accrual for each claim as a matter of law, and it

failed to meet that burden. Finally, even if ExxonMobil met its burden in establishing dates of

accrual, it failed to conclusively negate the application of the discovery rule or the fraudulent

concealment doctrine.

       Although we are presented with some apparently novel legal questions, we need not

decide them here. Numerous fact issues preclude summary judgment, regardless of which way



                                                7
these legal questions are answered. Because Appellants’ property-related claims all share a

common statute of limitations date, and because we believe ExxonMobil failed to conclusively

establish accrual dates or negate fraudulent concealment as to those claims, we address them

together before turning to the breach of contract claim.

                  Affirmative Defenses on Summary Judgment—Limitations

       As the proponent of an affirmative defense, ExxonMobil bears the initial burden of

proving its defense within the traditional summary judgment framework. Killam Ranch Props.,

Ltd., 376 S.W.3d at 157-58. While Appellants are required to refute an affirmative defense once

ExxonMobil presents prima facie evidence of that defense, the onus of proving when Appellants’

causes of action accrued for summary judgment purposes lies squarely and at all times with

ExxonMobil, the movant. ExxonMobil must conclusively prove the date of each claims’ accrual

and conclusively negate Appellants’ pleaded discovery rule and fraudulent inducement issues.

Sullivan v. Brokers Logistics, Ltd., 357 S.W.3d 833, 837 (Tex.App.--El Paso 2012, pet. denied).

“An issue is conclusively proven if reasonable minds would necessarily agree regarding the

conclusion to be reached from the evidence.” Id.

       Accrual is a question of law. Walton v. Phillips Petroleum Co., 65 S.W.3d 262, 271

(Tex.App.--El Paso 2001, pet. denied), abrogated on other grounds by In re Estate of Swanson,

130 S.W.3d 144 (Tex.App.--El Paso 2003, no pet.). A genuine issue of material fact as to the

date a claim accrues for limitations purposes will preclude summary judgment. See Eslon

Thermoplastics, 49 S.W.3d at 896.

       “Generally, a cause of action accrues and limitations begins to run when facts exist that

authorize a claimant to seek judicial relief.” Schneider Nat’l Carriers, Inc. v. Bates, 147 S.W.3d
264, 279 (Tex. 2004). However, there are two instances in which the statute may be reset or in



                                                 8
which a party may be precluded from asserting limitations as an affirmative defense. “In rare

cases where the nature of the injury is inherently undiscoverable and evidence of the injury is

objectively verifiable, courts have recognized the discovery rule as an exception to the general

accrual rule.” DBMS Invs., L.P. v. ExxonMobil Corp., No. 13-08-00449-CV, 2009 WL 1974646,

at *6 (Tex.App.--Corpus Christi June 11, 2009, pet. denied)(mem. op.). The discovery rule sets

the accrual date as the date an inherently undiscoverable injury is discovered. Id. “An injury is

inherently undiscoverable if, by its very nature, it is unlikely to be discovered within the

prescribed limitations period despite the exercise of due diligence.” Id. In conducting our

analysis, we take a categorical approach, focusing “on whether a type of injury, rather than a

particular injury, was discoverable.” [Emphasis added]. Id.

       Fraudulent concealment operates as the second exception to the statute of limitations.

The fraudulent concealment doctrine is a form of equitable estoppel that, if proven, prevents a

defendant “from relying on the statute of limitations as an affirmative defense[.]” Walton, 65
S.W.3d at 275. The elements of fraudulent concealment are: (1) the existence of the underlying

tort; (2) the defendant’s knowledge of the tort; (3) the defendant’s use of deception to conceal the

tort; and (4) the plaintiff’s reasonable reliance on the deception. Id. “Fraudulent concealment

only tolls the running of limitations until the fraud is discovered or could have been discovered

with reasonable diligence.” BP Am. Prod. Co. v. Marshall, 342 S.W.3d 59, 67 (Tex. 2011).

Unlike the categorical discovery rule approach, the fraudulent concealment inquiry is fact-

intensive, equity-driven, and may vary on a case-by-case basis. Id.

                                                A.

                                     Property-Related Claims

       Appellants’ claims for nuisance, nuisance per se, negligence, negligence per se, and



                                                 9
trespass are all injury-to-property claims subject to a two-year statute of limitations.

TEX.CIV.PRAC.&REM.CODE ANN. § 16.003 (West Supp. 2014); Mitchell Energy Corp. v.

Bartlett, 958 S.W.2d 430, 435 (Tex.App.--Fort Worth 1997, pet. denied). “[W]here injury to

land results . . . the right of action for all the damages resulting from the injury accrues to the

owner of the land at the time the thing that causes the injury commences to effect the land.”

DBMS Invs., 2009 WL 1974646, at *3 [Internal citation and Emphasis omitted].

         Appellants contend that their nuisance and nuisance per se claims are not subject to the

two-year statute of limitations at all because they are seeking to enjoin a continuing nuisance.

See Nugent v. Pilgrim’s Pride Corp., 30 S.W.3d 562, 575 (Tex.App.--Texarkana 2000, pet.

denied)(“Limitations will not bar a suit to abate a continuing nuisance.”). ExxonMobil disputes

Appellants characterization of the contamination, arguing that it constitutes a permanent

nuisance subject to limitations. See Sullivan, 357 S.W.3d at 834 n.1 (noting that permanent

injuries are of a constant and continuous nature and presumed to continue indefinitely, whereas

temporary injuries are generally “sporadic and contingent upon some irregular force”).

         We need not address the nature of the spreading contamination here. While offering

some evidence that the hydrocarbon contamination could have occurred outside the limitations

period as the result of previous spills, ExxonMobil failed to conclusively prove that the

contamination on the Lazy R Ranch did occur outside the limitations period. Thus, even if

Appellants presented a permanent nuisance claim subject to limitations along with the other

property claims, ExxonMobil cannot conclusively establish when any of Appellants’ property

claims accrued, or that such claims were not fraudulently concealed.3 As such, for the reasons

set out below, summary judgment on these claims was improper.


3
 We do not reach the issue of whether the discovery rule was applicable to this case, as resolution of that question is
unnecessary to the disposition of this appeal.

                                                          10
                                                  1.

                      AOC No. 2: Exxon/Aghorn YA Tank Battery No. 7

       We first address contamination claims related to AOC No. 2, a tank battery still in

operation at the time ExxonMobil conveyed its lease to Aghorn.            As a threshold matter

applicable to all AOCs, we note that ExxonMobil does not dispute that contamination exists at

the four AOCs, nor does it dispute Appellants’ contention that ExxonMobil exercised sole

control over those areas prior to the sale of its lease to Aghorn.

       ExxonMobil asserts that the accrual date for claims relating to AOC No. 2 was on

March 3, 2002, when ExxonMobil spilled 17.3 barrels of oil, as evidenced by a letter and

remediation report it submitted to the Railroad Commission. According to those documents,

ExxonMobil fully remediated the site by mixing contaminated soil with non-contaminated soil to

reduce the overall hydrocarbon levels at the site.         However, Nickell’s report details site

contamination in excess of Railroad Commission regulatory standards years after ExxonMobil

purportedly remediated the site. The presence of contamination at levels in excess of regulatory

standards in spite of ExxonMobil’s purported clean-up efforts suggests one of two alternate

scenarios. Apart from the fact issue created by having alternative explanatory scenarios created

by the evidence, which would preclude summary judgment ab initio, either scenario standing

alone contains internal fact issues that would preclude summary judgment if presented

individually.

       In the first scenario, ExxonMobil fully remediated the reported spill in 2002, but a

subsequent unreported spill or spills on land it exclusively controlled until the Aghorn sale

caused the contamination that Nickell discovered.         This creates a fact question precluding

summary judgment on ExxonMobil’s affirmative defense at the first step of the analysis, since it



                                                 11
is impossible for us to determine, even generally, whether a cause of action accrued within the

limitations period.

       In the second scenario, the spill reported to the Railroad Commission did, in fact, cause

the contamination discovered by Nickell. That would mean that despite ExxonMobil’s public

representations to the Railroad Commission, the company actually failed to remediate on-site

contamination. At this point, ExxonMobil could arguably establish a definite date of accrual,

and we would turn to the second step of the analysis and Appellants’ claim of fraudulent

concealment to determine statute tolling.      Since ExxonMobil failed to conclusively prove

Appellants knew about post-remediation subsurface contamination at the site, see Exxon Corp. v.

Emerald Oil & Gas Co., L.C., 348 S.W.3d 194, 203 (Tex. 2011)(actual knowledge of the specific

injury precludes reliance on fraudulent concealment doctrine), the operative question here is

whether ExxonMobil could nevertheless conclusively establish that Appellants should have

known about the subsurface contamination in the exercise of reasonable diligence. Shell Oil Co.

v. Ross, 356 S.W.3d 924, 928 (Tex. 2011).

       As the Texas Supreme Court explained in Ross, reasonable diligence for purposes of

claiming fraudulent concealment “requires that owners of property interests make themselves

aware of relevant information available in the public record.” Id. at 928. Here, we do not have a

situation in which a check of independent, publicly available records would have objectively

exposed ExxonMobil’s fraudulent representations and made Appellants’ reliance on those

representations unreasonable. Rather, in this scenario, ExxonMobil’s publicly filed documents

would only further conceal its failure to remediate. The existence of occluded subsurface and

groundwater contamination only came to light once Appellants hired Nickell to perform

laboratory testing. In short, ExxonMobil failed to conclusively establish that under this scenario,



                                                12
any check of public records or other act of reasonable diligence would have revealed its failure to

remediate subsurface or groundwater contamination that was not readily apparent.

       Summary judgment as to the claims related to AOC No. 2 was improper.

                                                 2.

                                        Remaining AOCs

       Having dealt with the AOC for which ExxonMobil identified a specific spill date, we turn

to the remaining contamination sites for which the specific accrual dates are unknown. We begin

with the claims related to AOC Nos. 3 and 4, the two tank batteries ExxonMobil abandoned prior

to the Aghorn sale. ExxonMobil argues that the accrual date for claims related to AOC Nos. 3

and 4 must be outside the statute of limitations because those sites were abandoned and ceased

operations many years before 2005.

       In a post-submission brief tendered after oral arguments, Appellants correctly note that

they do not need to establish a precise date of accrual in order to establish that a claim is beyond

the scope of limitations.    See Walton, 65 S.W.3d at 267 (evidence showed contamination

occurred at some point in the 1960s). Nevertheless, based on the record before us, we cannot

agree that ExxonMobil definitely established that the contamination at AOC Nos. 2 and 3

happened prior to abandonment in 2005. Even if the tank batteries had been abandoned for

years, Nickell’s report creates a material fact dispute on the date of accrual for claims related to

these sites. Because there is no record evidence establishing when the leaks began or when

Appellants’ claims otherwise accrued for these sites, ExxonMobil failed to meet its burden here

as well and summary judgment should have been denied as to these claims.

       With respect to AOC No. 5, a tank battery still in operation at the time of the Aghorn

sale, ExxonMobil claims the spill must have occurred outside the limitations period because the



                                                13
only record evidence of any spills comes from McDaniel’s deposition testimony, in which she

testified there have been various surface spills on the ranch throughout the years, including spills

about ten or fifteen years before suit. She also testified that she had no personal knowledge of

any surface spills occurring at those sites within the limitations period.

       Again, ExxonMobil was not required to provide specific dates of accrual, but it was

required to conclusively establish Appellants’ claims accrued outside the limitations period. We

do not believe ExxonMobil can conclusively establish that no spill giving rise to the

contamination at AOC No. 5 occurred within the limitations period merely based on the fact that

McDaniel said she had no personal knowledge or memory of such a spill during deposition. The

procedural posture of this case is pivotal here. ExxonMobil labors under a heavy burden, and

McDaniel’s deposition testimony creates only mere surmise or speculation that no spill occurred

within the limitations period. This evidence constitutes no more than a scintilla and does not rise

to the much higher threshold necessary to sustain its affirmative defense.

       Summary judgment as to claims related to these sites was improper as well.

                                                 B.

                        Breach of Contract and Implied Covenant Claims

       Finally, we address Appellants’ breach of contract claims. The statute of limitations for

breach of contract is four years.      TEX.CIV.PRAC.&REM.CODE ANN. § 16.051 (West 2008).

Appellants argue that ExxonMobil breached both an explicit term of the contract and implied

covenants contained therein by repudiating the contract in an e-mail on July 28, 2009.

ExxonMobil counters that the contract terminated by its own terms on April 1, 1996. Therefore,

Appellants had four years from that date to file any contract claims before the statute of

limitations expired.



                                                 14
       A cause of action for breach of contract accrues at the time of breach. Via Net v. TIG Ins.

Co., 211 S.W.3d 310, 314 (Tex. 2006). “A breach occurs when a party fails to perform a duty

required by the contract.” Hoover v. Gregory, 835 S.W.2d 668, 677 (Tex.App.--Dallas 1992,

writ denied). We need not decide when the breach occurred under the contract, since Appellants

have asserted fraudulent concealment as to all claims. As with the property claims, there are

genuine material fact disputes concerning whether ExxonMobil fraudulently concealed sub-

surface contamination it had a duty to remediate under the contract. Thus, the statute was tolled

to the date of contamination discovery, which is also in dispute.

       Material fact issues exist on all claims and preclude ExxonMobil from establishing its

affirmative defense as a matter of law. As such, summary judgment was improper.

       Issue One is sustained.

                                         CONCLUSION

       We reverse the trial court’s judgment and remand this cause for further proceedings.



January 14, 2015
                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, J., and Ferguson, Judge
Ferguson, Judge, Sitting by Assignment




                                                15